Exhibit 10.1


NORTHFIELD BANK
EMPLOYMENT AGREEMENT
This employment agreement (this “Agreement”) is made effective as of the 1st day
of November, 2017 (the “Effective Date”), by and between Northfield Bank (the
“Bank”), a federally-chartered savings bank with its principal offices at 1731
Victory Boulevard, Staten Island, New York 10314-3598, and Steven M. Klein
(“Executive”).
WITNESSETH:
WHEREAS, the Bank is a wholly-owned subsidiary of Northfield Bancorp, Inc., a
stock holding company chartered in the State of Delaware (the “Company”) ; and
WHEREAS, Executive and the Bank entered into an employment agreement dated
January 1, 2015, as amended on January 1, 2016 (the “Prior Agreement”), pursuant
to which Executive serves as President and Chief Operating Officer of the Bank;
and
WHEREAS, the Bank and Executive believe it is in the best interests of the Bank
to amend the Prior Agreement, which Prior Agreement shall be superseded and
replaced by this Agreement, and Executive is willing to continue to serve in the
employ of the Bank on a full-time basis on the terms and conditions hereinafter
set forth.
NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:
1.
POSITION AND RESPONSIBILITIES.

During the term of Executive’s employment hereunder, Executive agrees to serve
as the President and Chief Executive Officer of the Bank. Executive shall
perform administrative and management services for the Bank which are
customarily performed by persons in a similar executive officer capacity.
Executive shall be responsible for the overall management of the Company and the
Bank and shall be responsible for establishing the business objectives, policies
and strategic plan of the Company and the Bank. Executive shall also be
responsible for providing leadership and direction to all departments or
divisions of the Company and the Bank, and shall be the primary contact between
the Board of Directors and the staff of the Company and the Bank. During said
period, Executive also agrees to serve as an officer and director of any
subsidiary of the Bank or the Company. The Bank shall provide Executive, at his
principal place of employment, with support services and facilities suitable to
his position with the Bank and necessary or appropriate in connection with the
performance of his duties under this Agreement.
2.
TERM OF EMPLOYMENT.

(a)    The term of Executive’s employment under this Agreement shall commence as
of the Effective Date and shall continue thereafter through December 31, 2020.
Commencing on January 1, 2018 and continuing on each January 1st thereafter
(each an “Anniversary Date”), the Board of




--------------------------------------------------------------------------------




Directors of the Bank (the “Board”) shall evaluate the services of the Executive
and make a determination as to whether the term of this Agreement shall renew
for an additional year such that the remaining term of this Agreement is three
(3) years unless a notice of nonrenewal (“Non Renewal Notice”) is given. The
Compensation Committee comprised of independent board members (as defined in
applicable listing standards for the trading market on which the Company’s stock
is trading) will conduct a performance evaluation and review of Executive
annually for purposes of determining whether to give notice not to extend the
term of this Agreement, and the results thereof shall be included in the minutes
of the Compensation Committee meeting. The Compensation Committee will present
its findings to the Board and the independent members (as defined above) of the
full Board must approve the renewal or nonrenewal. If a determination is made
not to renew this Agreement with the Executive, the Company must provide a Non
Renewal Notice at least thirty (30) days prior to such Anniversary Date, in
which case the term of this Agreement shall become fixed and shall end two (2)
years following such Anniversary Date.
(b)    Notwithstanding anything contained in this Agreement to the contrary,
either Executive or the Bank may terminate Executive’s employment with the Bank
at any time during the term of this Agreement, subject to the terms and
conditions of this Agreement.
3.
COMPENSATION AND REIMBURSEMENT.

(a)    The compensation specified under this Agreement shall constitute
consideration paid by the Bank in exchange for duties described in Section 1 of
this Agreement. The Bank shall pay Executive, as compensation, a salary of not
less than $575,000 per year (“Base Salary”). Base Salary shall include any
amounts of compensation deferred by Executive under any employee benefit plan or
deferred compensation arrangement maintained by the Bank. Such Base Salary shall
be payable bi-weekly or, if different, in accordance with the Bank’s customary
payroll practices. During the term of this Agreement, Executive’s Base Salary
shall be reviewed at least annually by the 31st day of each January. Such review
shall be conducted by the Board or by a committee designated by the Board. The
committee or the Board may increase (but not decrease) Executive’s Base Salary
at any time. Any increase in Base Salary shall become the “Base Salary” for
purposes of this Agreement. The Board may engage the services of an independent
consultant to assist in determining an appropriate Base Salary. In addition to
the Base Salary provided in this Section 3(a), the Bank shall also provide
Executive with all such other benefits as are provided uniformly to full-time
employees of the Bank, on the same basis (including cost) that such benefits are
provided to other senior officers of the Bank.
(b)    In addition to the Base Salary provided for in Section 3(a), the Bank
will provide Executive with the opportunity to participate in employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving a benefit from immediately
prior to the beginning of the term of this Agreement, and any other employee
benefit plans, arrangements and perquisites suitable for the Bank’s senior
executives adopted by the Bank subsequent to the Effective Date. The Bank will
not, without Executive’s prior written consent, make any changes in such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder (other than changes that would apply equally to all other
employees or senior officers, as applicable, participating in such plans,
arrangements or


2

--------------------------------------------------------------------------------




perquisites) without separately providing for an arrangement that ensures
Executive receives, or will receive, the economic value that Executive would
otherwise lose as a result of such adverse effect. Without limiting the
generality of the foregoing provisions of this Section 3(b), Executive shall be
entitled to participate in or receive benefits under any employee benefit plans,
whether tax-qualified or otherwise, including, but not limited to, retirement
plans, supplemental retirement plans, deferred compensation plans, pension
plans, profit-sharing plans, employee stock ownership plans, stock award or
stock option plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Bank in the future to
its senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements (including designation by the Board of eligibility to
participate, if applicable). Executive shall also be entitled to incentive
compensation and bonuses as provided in any plan or arrangement of the Bank in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which Executive’s termination of employment occurs, prior to the last day of
the Bank’s fiscal year, other than Termination for Just Cause). Nothing paid to
Executive under any such plans or arrangements will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.
(c)    In addition to the Base Salary provided for by Section 3(a) and other
compensation and benefits provided for by Section 3(b), the Bank shall pay or
reimburse Executive for all reasonable expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the Bank’s
reimbursement policies. Such reimbursements shall be made promptly by the Bank,
and, in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.
(d)    The Bank shall continue to sponsor and pay for the non-qualified
supplemental retirement income plan(s) in effect on the date hereof for the
benefit of Executive. The Bank shall also pay or reimburse Executive for the
annual dues associated with Executive’s membership in a country club of
Executive’s choice (subject to approval of the Chairman of the Board, or in
their absence, the Lead Director of the Bank), located in the market area served
by the Bank. In addition, during the term of this Agreement the Bank shall
lease, or reimburse Executive for the expense of leasing, an automobile for use
by Executive provided the monthly lease payment does not exceed $1,500, and
provided further that the monthly lease allowance shall be reviewed by the Board
at each Anniversary Date of the Agreement. The Bank shall also pay directly, or
reimburse Executive for, the reasonable expenses associated with the use of such
automobile, including gasoline, maintenance expenses and insurance. Such
reimbursements and payments shall be made promptly by the Bank and, in any
event, not later than March 15 of the year immediately following the calendar
year in which Executive incurred such expense.
(e)    Executive shall be entitled to paid time off in accordance with the
standard policies of the Bank for senior executive officers, but in no event
less than thirty (30) days paid time off during each year of employment.
Executive shall receive his Base Salary and other benefits during periods of
paid time off. Executive shall also be entitled to paid legal holidays in
accordance with the policies of the Bank. Executive shall also be entitled to
sick leave in accordance with the policies


3

--------------------------------------------------------------------------------




of the Bank, but in no event less than the number of days of sick leave per year
to which Executive was entitled at the Effective Date of this Agreement.
4.
OUTSIDE ACTIVITIES.

During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods and reasonable leaves of
absence approved by the Board, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder. Executive also may serve as a member of the board of directors
of business, trade association, community and charitable organizations subject
to the annual approval of the Board; provided that in each case such service
shall not materially interfere with the performance of his duties under this
Agreement or present any conflict of interest. Executive shall provide to the
Board annually a list of all organizations for which Executive serves as a
director or in a similar capacity for purposes of obtaining the Board’s approval
of Executive’s service on the boards of such organizations. Such service to and
participation in outside organizations shall be presumed for these purposes to
be for the benefit of the Bank, and the Bank shall reimburse Executive his
reasonable expenses associated therewith, except for such items that are tax
deductible by the Executive as charitable contributions. Any such reimbursements
shall be made promptly by the Bank and, in any event, not later than March 15 of
the year immediately following the calendar year in which Executive incurred
such expense.
5.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a)    Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 5 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any of the following:
(i)
the termination by the Bank of Executive’s full-time employment hereunder for
any reason other than termination governed by Section 6 (Termination for Just
Cause) or termination governed by Section 7 (Termination for Disability or
Death); or

(ii)
Executive’s resignation from the Bank’s employ for any of the following reasons
(each of which shall be deemed a “Good Reason”):

(A)
the failure to elect or reelect or to appoint or reappoint Executive to the
position set forth under Section 1 (without Executive’s consent);

(B)
a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above;

(C)
a relocation of Executive’s principal place of employment by more than 35 miles
from the corporate office located at 581 Main Street, Woodbridge, New Jersey;



4

--------------------------------------------------------------------------------




(D)
a material reduction in the benefits and perquisites to Executive from those
being provided as of the Effective Date of this Agreement, other than a
reduction that is part of a Bank-wide reduction in pay or benefits;

(E)
a liquidation or dissolution of the Company or the Bank, other than a
liquidation or dissolution that is caused by a reorganization that does not
affect the status of the Executive; or

(F)
a material breach of this Agreement by the Bank.

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written Notice of Termination, as defined in Section 9(a), given within ninety
(90) days after the event giving rise to said right to elect. Thereafter, the
Bank shall have thirty (30) days to cure the Good Reason, which period may be
waived by the Bank. If the Bank cures, the Executive’s right to resign and
receive a payment shall be eliminated. Notwithstanding the preceding, in the
event of a continuing breach of this Agreement by the Bank, Executive, after
giving due notice within the prescribed time frame of an initial event specified
above, shall not waive any of his rights under this Agreement and this Section
solely by virtue of the fact that Executive has submitted his resignation,
provided Executive has remained in the employment of the Bank and is engaged in
good faith discussions to resolve any occurrence of an event described in
clauses (A), (B), (C), (D) or (F) above.


(iii)
Executive’s resignation for Good Reason or Executive’s involuntary termination
of employment by the Bank on the effective date of, or at any time following, a
Change in Control of the Bank or the Company during the term of this Agreement,
provided that in the case of Executive’s resignation for Good Reason, the
Executive provides a Notice of Termination and follows the procedures set forth
in Section 5(a)(ii) above. For these purposes, a Change in Control of the Bank
or the Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) without limitation
such a Change in Control shall be deemed to have occurred at such time as (a)
any “person” (as the term is used in Sections 13(d) and 14(d) of the Exchange
Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of Company’s outstanding securities
except for any securities purchased by the Bank’s employee stock ownership plan
or trust;



5

--------------------------------------------------------------------------------




or (b) individuals who constitute the Board of Directors of the Company on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least a majority of
the directors shall be, for purposes of this clause (b), considered as though he
were a member of the Incumbent Board; or (c) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Company or similar transaction in which the Bank or Company is not the surviving
institution occurs; or (d) a proxy statement is distributed soliciting proxies
from stockholders of the Company, by someone other than the current management
of the Company, seeking stockholder approval of a plan of reorganization, merger
or consolidation of the Company or similar transaction with one or more
corporations or financial institutions, and as a result of such proxy
solicitation, a plan of reorganization, merger, consolidation or similar
transaction involving the Company is approved by the requisite vote of the
Company’s stockholders; or (e) a tender offer is made for 25% or more of the
voting securities of the Company and the shareholders owning beneficially or of
record 25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.
(b)    Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 9(b), the Bank shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to the sum of: (i) his earned but unpaid
salary as of the date of his termination of employment with the Bank; (ii) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Bank’s or Company’s officers and employees;
(iii) the remaining Base Salary and incentive compensation or bonus payments
that Executive would have earned, in accordance with Sections 3(a) and 3(b), if
he had continued his employment with the Bank for a thirty-six (36) month period
following his termination of employment, and had earned a bonus and/or incentive
award in each year equal in amount to the average bonus and/or incentive award
earned by him over the three calendar years preceding the year in which the
termination occurs in the case of a termination pursuant to Section 5(a)(i) or
5(a)(ii), or the highest annual bonus and/or incentive award earned by him in
any of the three calendar years preceding the year in which the termination
occurs in the case of a termination pursuant to Section 5(a)(iii). Any payments
hereunder shall be made in a lump sum within thirty (30) days after the Date of
Termination, or in the event Executive is a Specified Employee (within the
meaning of Treasury Regulations §1.409A-1(i)), and to the extent necessary to
avoid penalties under Code Section 409A, no payment shall be made to Executive
prior to the first day of the seventh month following Executive’s Date of
Termination. Such payments shall not be reduced in the event Executive obtains
other employment following termination of employment.


6

--------------------------------------------------------------------------------




(c)    Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life insurance and non-taxable, medical and dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive and his family prior to Executive’s termination. Such coverage shall
continue at the Bank’s expense for a period of eighteen (18) months from the
Date of Termination. If the Bank cannot provide one or more of the benefits set
forth in this paragraph because Executive is no longer an employee, applicable
rules and regulations prohibit such benefits or the payment of such benefits in
the manner contemplated, would subject the Bank or Executive to penalties, then
the Bank shall pay the Executive, to the extent possible under Code Section
409A, a cash lump sum payment reasonably estimated to be equal to the value of
such benefits, with value to be determined by the policy premium paid for such
coverage by the Bank, or for self insured benefits provided by the Bank, the
fully equivalent rate(s) provided by the insurance provider(s), as applicable.
Such cash lump sum payment shall be made within thirty (30) days after the Date
of Termination, (or if later, the date on which it is determined that providing
such benefits would subject the Bank or Executive to penalties, or in the event
Executive is a Specified Employee (with the meaning of Treasury Regulation
Section 1.409A-1(i)), and to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following Executive’s Date of Termination. Notwithstanding the
foregoing, if making a lump sum payment for any portion of such amount would
violate Code Section 409A as an “impermissible acceleration,” then such portion
would be paid to the Executive at the same time and in the same manner as the
premiums for such benefit(s) would otherwise have been paid.
(d)    Notwithstanding anything herein to the contrary, in no event shall the
aggregate payments or benefits to be made or afforded to Executive under this
Agreement, either as a stand-alone benefit or when aggregated with other
payments to, or for the benefit of Executive, constitute an “excess parachute
payment” under Code Section 280G, or any successor thereto, and in order to
avoid such a result, Executive’s benefits hereunder shall be reduced, if
necessary, to an amount, the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with Code Section 280G. The allocation of the reduction required
hereby shall be determined by Executive, provided, however, that if it is
determined that such election by Executive shall be in violation of Code Section
409A, the allocation of the required reduction shall be pro-rata.


(e)    This Agreement is intended to comply with the requirements of Code
Section 409A (including the exceptions thereto), to the extent applicable, and
the Bank shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in this Agreement conflicts with the
requirements of Code Section 409A (or the exemptions intended to apply under
this Agreement), this Agreement shall be deemed to be reformed to comply with
the requirements of Code Section 409A (or the applicable exemptions thereto).
For purposes of Section 5, an “Event of Termination” as used herein shall mean
“Separation from Service” as defined in Code Section 409A and the Treasury
Regulations promulgated thereunder, provided, however, that the Bank and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period.




7

--------------------------------------------------------------------------------




(f)    Any payments or benefits payable as a result of an Event of Termination
under Sections 5(a)(i) or 5(a)(ii) shall be contingent on Executive’s execution
and non-revocation of a release (the “Release”), satisfactory to the Bank and
the Company, of all claims that Executive or any of Executive’s affiliates or
beneficiaries may have against the Bank, the Company or any affiliate, and their
officers, directors, successors and assigns, releasing said persons from any and
all claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to Executive’s employment relationship, including claims under the Age
Discrimination in Employment Act (“ADEA”), but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement. In order to comply with the requirements of Section 409A of the Code
and the ADEA, the Release must be provided to Executive no later than the date
of his Separation from Service and Executive, the Company and the Bank must
execute the Release within twenty-one (21) days (or such longer period as may be
required by applicable law) after the date of termination without subsequent
revocation by Executive within seven (7) days after execution of the Release.


(g)    Executive may voluntarily terminate his employment during the term of
this Agreement (other than for Good Reason) upon at least ninety (90) days prior
written notice to the Board of Directors of the Bank. In its discretion, the
Board of Directors may accelerate Executive’s termination date. Upon Executive’s
voluntary termination, he will receive only his compensation and vested rights
and benefits to the date of his termination. Following his voluntary termination
of employment under this Section 5(f), Executive will be subject to the
requirements and restrictions set forth in Sections 11(a) and 11(c) of this
Agreement.


6.
TERMINATION FOR JUST CAUSE.

(a)    The term “Termination for Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, material breach of the Bank’s Code of
Ethics, material violation of the Sarbanes-Oxley requirements for officers of
public companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the Bank,
willfully engaging in actions that in the reasonable opinion of the Board will
likely cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the contract.
(b)    Notwithstanding Section 6(a), the Bank may not terminate Executive for
Just Cause unless and until there shall have been delivered to him a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose, finding that
in the good faith opinion of the Board, Executive was guilty of conduct
justifying Termination for Just Cause. Executive shall not have the right to
receive compensation or other benefits for any period after Termination for Just
Cause. During the period beginning on the date of the Notice of Termination for
Just Cause pursuant to this Section 6(b) through the Date of Termination, any
unvested stock options and related limited rights granted to Executive under any
stock option plan


8

--------------------------------------------------------------------------------




shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest. At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Just Cause. In the Event of Executive’s
Termination for Just Cause, Executive shall resign as a director of the Company
and the Bank, and as a director and/or officer of any subsidiary or affiliate of
the Company and/or the Bank.
7.
TERMINATION FOR DISABILITY OR DEATH.

(a)    The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability. For purposes of this Agreement, “Disability”
shall be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration.
(b)    In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. In the event of such termination,
Executive shall continue to receive his Base Salary, as defined in Section 3(a),
at the rate in effect on the Date of Termination for period of one (1) year
following the Date of Termination by reason of Disability. Such payments shall
be reduced by the amount of any short- or long-term disability benefits payable
to Executive under any disability program sponsored by the Company or the Bank,
and if the disability insurance payments are excludable from Executive’s income
for federal income tax purposes, such amounts shall be tax adjusted, assuming a
combined federal, state and city tax rate of 38%, for purposes of determining
the reduction in the payments due under this Agreement to reflect the tax-free
nature of the disability insurance payment. By way of illustration, a $100
tax-free disability insurance payment shall reduce the payment due under this
Agreement by $161.30. In addition, in the event of termination due to
Executive’s Disability, the Bank will continue to provide to Executive and his
dependents for a period of one (1) year, the non-taxable medical, dental and
other health benefits that were provided by the Bank to Executive and
Executive’s family prior to the occurrence of Executive’s Disability, on the
same terms (including cost to Executive) that were being provided to Executive
immediately prior to the termination (except to the extent such benefits are
changed in their application to all continuing employees of the Bank).
(c)    In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, as defined in
Section 3(a), at the rate in effect at the time of Executive’s death for a
period of one (1) year from the date of Executive’s death, and the Bank will
continue to provide Executive’s family the same non-taxable medical, dental, and
other health benefits that were provided by the Bank to Executive’s family
immediately prior to Executive’s death, on the same terms, including cost, as if
Executive were actively employed by the Bank, except to the extent


9

--------------------------------------------------------------------------------




the terms (including cost) of such benefits are changed in their application to
all continuing employees of the Bank, such coverage to continue for a period of
one (1) year after the date of Executive’s death.
(d)    If the Bank cannot provide one or more of the non-taxable medical, dental
or other health benefits set forth in Subsection (b) or (c) above because
Executive is no longer an employee or in the event of the Executive’s death, the
benefits extend beyond the applicable COBRA period for the Executive’s
dependent(s), or applicable rules and regulations prohibit such benefits or the
payment of such benefits in the manner contemplated would subject the Bank or
Executive (or Executive’s dependent(s), as applicable) to penalties, then the
Bank shall pay the Executive (or his dependent(s)) a cash lump sum payment
reasonably estimated to be equal to the value of such benefits with value to be
determined by the policy premium paid for such coverage by the Bank, or for self
insured benefits provided by the Bank, the fully equivalent rate(s) provided by
the insurance provider(s), as applicable, within thirty (30) days after the date
on which the Bank determines that it cannot provide such benefit directly.
Notwithstanding the foregoing, if making a lump sum payment for any portion of
such amount would violate Code Section 409A as an “impermissible acceleration,”
then such portion would be paid to the Executive or his dependent(s) at the same
time and in the same manner as the premiums for such benefit(s) would otherwise
have been paid.
8.
TERMINATION UPON RETIREMENT.

Termination of Executive’s employment based on “Retirement” shall mean voluntary
termination of Executive’s employment on or after age 65. Upon Executive’s
termination based on Retirement, no amounts or benefits shall be due Executive
under this Agreement. Executive shall be entitled to receive only his
compensation and vested rights and benefits to the date of his termination. Upon
Executive’s termination based on Retirement, Executive will be subject to the
requirements and restrictions set forth in Sections 11(a) and 11(c) of this
Agreement.


9.
NOTICE.

(a)    Any notice required under this Agreement shall be in writing and
hand-delivered to the other party. Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon.
(b)     “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.
(c)    If the party receiving a Notice of Termination desires to dispute or
contest the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall


10

--------------------------------------------------------------------------------




pursue the resolution of such dispute in good faith and with reasonable
diligence pursuant to Section 20 of this Agreement. During the pendency of any
such dispute, neither the Company nor the Bank shall be obligated to pay
Executive compensation or other payments beyond the Date of Termination.
10.
POST-TERMINATION OBLIGATIONS.

Executive shall, upon reasonable notice, furnish such information and assistance
honestly and in good faith to the Bank or the Company as may reasonably be
required by the Bank or the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party. All
payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 10 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank.
11.
NON-COMPETITION, NON-SOLICITATION, NON-DISCLOSURE, AND RESIGNATION

(a)    Upon any termination of Executive’s employment during the term of this
Agreement (other than a termination pursuant to Section 5(a)(iii)), Executive
agrees for a period of one (1) year (or two (2) years if Executive is receiving
benefits under sections 5(a)(i) or 5(a)(ii) of this Agreement) not to directly
or indirectly, solicit, hire, or entice any of the following to cease,
terminate, or reduce any relationship with the Bank or the Company or to divert
any business from the Bank or the Company: (i) any person who was an employee of
the Bank or the Company during the term of this Agreement; or (ii) any customer
or client of the Bank or the Company. Further, Executive will not directly or
indirectly disclose the names, addresses, telephone numbers, compensation, or
other arrangements between the Bank or the Company and any individual or entity
described in Sections (i) and (ii) of this Section 11(a). The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Subsection agree that in the
event of any such breach by Executive, the Bank will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants, employees
and all persons acting for or under the direction of Executive. Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
(b)    Upon a termination of Executive’s employment hereunder as a result of
which the Bank or Company is paying Executive benefits under sections 5(a)(i) or
5(a)(ii) of this Agreement, Executive agrees not to compete with the Bank for a
period of two (2) years following such termination in any city, town or county
in which the Bank has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board. Executive agrees that during such period and within said cities, towns
and counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of Executive’s breach of this Subsection
agree that in the event of any such breach by Executive, the Bank will be


11

--------------------------------------------------------------------------------




entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive. Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
(c)    Executive recognizes and acknowledges that the knowledge of the business
activities, plans for business activities, and all other proprietary information
of the Bank or the Company as it may exist from time to time, are valuable,
special and unique assets of the business of the Bank or the Company. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Bank or the Company to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board of Directors or required by law.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank or the
Company. Further, Executive may disclose information regarding the business
activities of the Bank or the Company to any bank regulator having regulatory
jurisdiction over the activities of the Bank or the Company, pursuant to a
formal regulatory request. In the event of a breach, or threatened breach, by
Executive of the provisions of this Section, the Bank or the Company will be
entitled to an injunction restraining Executive from disclosing, in whole or in
part, the knowledge of the past, present, planned or considered business
activities of the Bank or the Company, or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed. Nothing herein will be construed as prohibiting
the Bank from pursuing any other remedies available to the Bank for such breach
or threatened breach, including the recovery of damages from Executive.
(d)    Upon any termination of Executive’s employment during the term of this
Agreement, Executive will offer his resignation from the Bank Board and Company
Board, and their subsidiaries and affiliates. The Bank Board and Company Board
will have 60 days from the date of termination to accept or reject such
resignation.
12.
SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.
13.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the Prior Agreement, except that this
Agreement shall not affect or operate to reduce any benefit, compensation, tax
indemnification or other provision inuring to the benefit of Executive


12

--------------------------------------------------------------------------------




under any agreement between Executive, the Bank or the Company. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.
14.
NO ATTACHMENT.

(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.
15.
MODIFICATION AND WAIVER.

(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
16.
REQUIRED PROVISIONS.

(a) The Bank's Board may terminate Executive's employment at any time and for
any reason, but any termination by the Bank's Board, other than Termination for
Just Cause, shall not prejudice Executive's right to compensation or other
benefits under this Agreement.


(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 U.S.C. 1818(e)(3)) or 8(g) (12 U.S.C. 1818(g)) of the
Federal Deposit Insurance Act, the Bank's obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of the obligations which were suspended.


(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e) (12
U.S.C. 1818(e)) or 8(g) (12 U.S.C.1818(g)) of the Federal Deposit Insurance Act,
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


13

--------------------------------------------------------------------------------






(d) If the Bank is in default as defined in Section 3(x) (12 U.S.C. 1813(x)(1))
of the Federal Deposit Insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.


(e) All obligations of the Bank under this Agreement may be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank; (i) by the Comptroller of the Office of the
Comptroller of the Currency (“OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act; or (ii) by the Comptroller or his or
her designee at the time the Comptroller, or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Comptroller to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.


(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and
any rules and regulations promulgated thereunder, including 12 C.F.R. Part 359,
and to the extent applicable, 12 C.F.R. §163.39.
17.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
18.
HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
19.
GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.
20.
ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, sitting in a location selected by Executive within fifty (50)
miles from the principal office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect. The Bank shall provide a
list of three or more arbitrators


14

--------------------------------------------------------------------------------




to Executive from which Executive shall select the arbitrator. If the parties
are unable to agree within fifteen (15) days from the date the Bank presents the
list to Executive, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
21.
PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of: (1)
all legal fees incurred by Executive in resolving such dispute or controversy;
(2) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (3) any other compensation otherwise due Executive as a result of
a breach of this Agreement by the Bank. Any payments pursuant to this Section 21
shall occur no later than two and one-half months after the dispute is settled
or resolved in Executive’s favor.
22.
INDEMNIFICATION.

(a) The Bank and the Company shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense. The Bank shall indemnify
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under OCC regulations, or its successors, against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, advancement of legal
fees and expenses, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements, provided, however, the Bank or Company shall not be
required to indemnify or reimburse Executive for legal expenses or liabilities
incurred in connection with an action, suit or proceeding arising from any
illegal or fraudulent act committed by Executive. Any such indemnification shall
be made consistent with OCC regulations, or its successors, and Section 18(k) of
the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations
issued thereunder in 12 C.F.R. Part 359.
(b) Notwithstanding the foregoing, no indemnification shall be made unless the
Bank or Company gives the OCC, or its successors, at least sixty (60) days’
notice of its intention to make such indemnification. Such notice shall state
the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court. Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board of the Bank or Company, and shall be sent to the regional director of the
OCC, or its successors, who shall promptly acknowledge receipt thereof. The
notice period shall run from the date of such receipt. No such indemnification
shall be made if the OCC, or its successors, advises the Bank or Company in
writing within such notice period, of its objection thereto.
23.
SUCCESSOR TO THE BANK.



15

--------------------------------------------------------------------------------




The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
24.
NON WAIVER.

The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be signed)
this Agreement, effective as of November 1, 2017.
 
 
 
Northfield Bank
Attest:
 
 
 
 
 
 
 
/s/ M. Eileen Bergin        
 
 
By: /s/ John W. Alexander            
Secretary
 
 
Title: Chairman of the Board
 
 
 
 
Attest:
 
 
Executive
 
 
 
 
/s/ M. Eileen Bergin
 
 
s/ Steven M. Klein                
Secretary
 
 
Steven M. Klein, President and Chief Executive Officer
 
 
 
 
 
 
 
Northfield Bancorp, Inc.
 
 
 
(The Company is executing this Agreement only for purposes of acknowledging the
obligations of the Company hereunder.)
Attest:
 
 
 
 
 
 
 
/s/ M. Eileen Bergin
 
 
By: /s/ John W. Alexander
Secretary
 
 
Title: Chairman of the Board









17